Exhibit 10.20

STRONGBRIDGE BIOPHARMA plc

2017 INDUCEMENT PLAN

STOCK OPTION AWARD

Strongbridge Biopharma plc (the “Company”) has granted you a Stock Option (the
“Option”) under the 2017 Inducement Plan (the “Plan”).  The terms of the grant
are set forth in the Stock Option Award Agreement provided to you (the
“Agreement”).  The following provides a summary of the key terms of the grant;
however, you should read the entire Agreement, along with the terms of the Plan,
to fully understand the grant.

 

SUMMARY OF STOCK OPTION AWARD

 

Grantee:

[name]

Date of Grant:

[date]

Vesting Schedule:

25% of the Option vesting on the one-year anniversary of the Date of Grant; the
remaining 75% of the Option vesting in 12 equal, quarterly installments after
the one-year anniversary of the Date of Grant (provided employee is employed by
the Company on each vesting date)

Exercise Price Per Share:

$[_____]

Total Number Shares Subject to the Option:

[_____]

Term/Expiration Date:

[date]







--------------------------------------------------------------------------------

 



STRONGBRIDGE BIOPHARMA plc

2017 INDUCEMENT PLAN

STOCK OPTION AWARD AGREEMENT

This STOCK OPTION AWARD AGREEMENT (the “Agreement”), dated as of [date] (the
“Date of Grant”), is delivered by Strongbridge Biopharma plc (the “Company”) to
[name] (the “Grantee”).

RECITALS

A.The 2017 Inducement Plan (the “Plan”) provides for the grant of options to
purchase shares of common stock of the Company (“Company Stock”). The Company
has decided to make a stock option award as a material inducement to the Grantee
to enter into employment with the Company (or its parent or subsidiary, as
applicable) (the “Employer”). Capitalized terms that are used but not defined
herein shall have the respective meanings accorded to such terms in the Plan. 

B.The Plan is administered and interpreted by a committee (the “Committee”)
composed of at least two members designated by the Board of Directors of the
Company (the “Board”).

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1. Grant of Option.  Subject to the terms and conditions set forth in this
Agreement and in the Plan, the Company hereby grants to the Grantee a Stock
Option (the “Option”) to purchase [_____] shares of Company Stock at an exercise
price of $[_____] per share.

2. Vesting.  The Option shall become vested and exercisable, according to the
following vesting schedule, if the Grantee continues to be employed by, or
provide service to, the Employer from the Date of Grant until the applicable
vesting date:

Vesting Date

% of Option Vested

25% of the Option vesting on the one-year anniversary of the Date of
Grant (provided employee is employed by the Company on each vesting date)

25%

the remaining 75% of the Option vesting in 12 equal, quarterly installments
after the one-year anniversary of the Date of Grant (provided employee is
employed by the Company on each vesting date)

75%

 



-  1  -

--------------------------------------------------------------------------------

 



The vesting of the Option shall be cumulative, but shall not exceed 100% of the
shares subject to the Option granted above.  If the foregoing schedule would
produce fractional shares, the portion of the Option that vests shall be rounded
down to the nearest whole share.

3. Term of Option.

(a) The Option shall have a term of ten (10) years from the Date of Grant and
shall terminate at the expiration of that period, unless it is terminated at an
earlier date pursuant to the provisions of this Agreement or the Plan.

(b) Unless a later termination date is provided for in a Company-sponsored plan,
policy or arrangement, or any agreement to which the Employer is a party, the
Option shall automatically terminate upon the happening of the first of the
following events:

(i) The expiration of the ninety (90) day period after the Grantee ceases to be
employed by, or provide service to, the Employer, if the termination is for any
reason other than Disability (as defined in the Plan), death or Cause (as
defined in the Plan).

(ii) The expiration of the one (1) year period after the Grantee ceases to be
employed by, or provide service to, the Employer on account of the Grantee’s
Disability.

(iii) The expiration of the one (1) year period after the Grantee ceases to be
employed by, or provide service to, the Employer, if the Grantee dies (x) while
employed by, or providing service to, the Employer or (y) within ninety (90)
days after the Grantee ceases to be so employed or provide such services on
account of a termination described in subparagraph (i) above.

(iv) The date on which the Grantee ceases to be employed by, or provide service
to, the Employer on account of a termination by the Employer for Cause.  In
addition, notwithstanding the prior provisions of this Paragraph 3, if the
Committee determines that the Grantee has engaged in conduct that constitutes
Cause at any time while the Grantee is employed by, or providing service to, the
Employer or after the Grantee’s termination of employment or service, any Option
held by the Grantee shall immediately terminate, and the Grantee shall
automatically forfeit all shares underlying any exercised portion of an Option
for which the Company has not yet delivered the share certificates, upon refund
by the Company of the Exercise Price paid by the Grantee for such shares.

Notwithstanding the foregoing, in no event may the Option be exercised after the
date that is immediately before the tenth anniversary of the Date of Grant.  Any
portion of the Option that is not vested and exercisable at the time the Grantee
ceases to be employed by, or provide service to, the Employer shall immediately
terminate.

 

4. Exercise Procedures

(a) Subject to the provisions of Paragraphs 2 and 3 above, the Grantee may
exercise part or all of the vested Option by delivering a written notice of
exercise to the Company in the manner provided in this Agreement, specifying the
number of shares of Company Stock as to which the Option is to be
exercised.  The Grantee shall pay the Exercise Price (i) in cash, (ii) by

-  2  -

--------------------------------------------------------------------------------

 



delivering shares of Company Stock owned by the Grantee (including Company Stock
acquired in connection with the exercise of an Option, subject to such
restrictions as the Committee deems appropriate) and having a Fair Market Value
(as defined in the Plan) on the date of exercise equal to the Exercise Price or
by attestation (on a form prescribed by the Committee) to ownership of shares of
Company Stock having a Fair Market Value on the date of exercise equal to the
Exercise Price; (iii) by payment through a broker in accordance with procedures
permitted by Regulation T of the Federal Reserve Board; or (iv) by such other
method as the Committee may approve.  In addition, the Grantee may elect to
settle the Option on a “net basis” by taking delivery of the number of Company
Stock equal to Fair Market Value of the shares subject to any Option less the
exercise price, any tax (or governmental obligation) or other administration
fees due. The Company may impose from time to time such limitations as it deems
appropriate on the use of shares of Company Stock to exercise the Option. 

(b) The obligation of the Company to deliver shares of Company Stock upon
exercise of the Option shall be subject to all applicable laws, rules, and
regulations and such approvals by governmental agencies as may be deemed
appropriate by the Company, including such actions as Company counsel shall deem
necessary or appropriate to comply with relevant securities laws and
regulations.  The Company may require that the Grantee (or other person
exercising the Option after the Grantee’s death) represent that the Grantee is
purchasing shares of Company Stock for the Grantee’s own account and not with a
view to or for sale in connection with any distribution of the shares of Company
Stock, or such other representation as the Company deems appropriate. 

(c) All obligations of the Company under this Agreement shall be subject to the
rights of the Company as set forth in the Plan to withhold amounts required to
be withheld for any taxes, if applicable.  The Grantee may elect to satisfy any
tax withholding obligation of the Company with respect to the Option by having
shares of Company Stock withheld up to an amount that does not exceed the
minimum applicable withholding tax rate for federal (including FICA), state and
local tax liabilities.

5. Change of Control.  Upon a Change of Control (as defined in the Plan), the
Option shall automatically accelerate and become fully vested and exercisable,
provided that the Grantee is employed by, or providing service to, the Employer
on the date of such Change of Control.

6. Restrictions on Exercise.  Except as the Company may otherwise permit
pursuant to the Plan, only the Grantee may exercise rights under the Option
during the Grantee’s lifetime and, after the Grantee’s death, the Option shall
be exercisable (subject to the limitations specified in the Plan) solely by the
personal representative or other person entitled to succeed to the rights of the
Grantee, or by the person who acquires the right to exercise the Option by will
or by the laws of descent and distribution, or if permitted in any case by the
Committee, pursuant to a domestic relations order or otherwise as permitted by
the Committee, to the extent that the Option is vested and exercisable pursuant
to this Agreement. Any such successor must furnish proof satisfactory to the
Company of his or her right to receive the Option under the Grantee’s will or
under the applicable laws of descent and distribution.

7. Adjustments.  The provisions of the Plan applicable to Adjustments (as
described in Section 4 of the Plan) shall apply to the Option.



-  3  -

--------------------------------------------------------------------------------

 



8. Grant Subject to Plan Provisions.  This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan.  The grant and exercise of the
Option are subject to interpretations, regulations and determinations concerning
the Plan established from time to time by the Committee in accordance with the
provisions of the Plan, including, but not limited to, provisions pertaining to
(i) rights and obligations with respect to withholding taxes, (ii) the
registration, qualification or listing of the shares of Company Stock, (iii)
changes in capitalization of the Company and (iv) other requirements of
applicable law.  The Committee shall have the authority to interpret and
construe the Option pursuant to the terms of the Plan, and its decisions shall
be conclusive as to any questions arising hereunder.

9. No Employment or Other Rights.  The grant of the Option shall not confer upon
the Grantee any right to be retained by or in the employ or service of the
Company and shall not interfere in any way with the right of the Company to
terminate the Grantee’s employment or service at any time.  The right of the
Company to terminate at will the Grantee’s employment or service at any time for
any reason is specifically reserved.

10. No Shareholder Rights.  Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a shareholder with respect to the shares of
Company Stock subject to the Option, until certificates for shares of Company
Stock have been issued upon the exercise of the Option.

11. Assignment and Transfers.  Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of the Grantee under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Grantee, by will or by the laws of descent and
distribution or if permitted in any specific case by the Committee, pursuant to
a domestic relations order or otherwise as permitted by the Committee. In the
event of any attempt by the Grantee to alienate, assign, pledge, hypothecate, or
otherwise dispose of the Option or any right hereunder, except as provided for
in this Agreement, or in the event of the levy or any attachment, execution or
similar process upon the rights or interests hereby conferred, the Company may
terminate the Option by notice to the Grantee, and the Option and all rights
hereunder shall thereupon become null and void.  The rights and protections of
the Company hereunder shall extend to any successors or assigns of the Company
and to the Company’s parents, subsidiaries, and affiliates.  This Agreement may
be assigned by the Company without the Grantee’s consent.

12. Applicable Law.  The validity, construction, interpretation and effect of
this Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to the conflicts of laws provisions
thereof.

13. Notice.  Any notice to the Company provided for in this Agreement shall be
addressed to the Company in care of the Committee, and any notice to the Grantee
shall be addressed to such Grantee at the current address shown on the payroll
of the Company, or to such other address as the Grantee may designate to the
Company in writing. 

 



-  4  -

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement, and the Grantee has executed this Agreement, effective
as of the Date of Grant.

 

Strongbridge Biopharma plc:



 

By:Name: Matthew Pauls

Title: Chief Executive Officer

 

 

I hereby accept the Option described in this Agreement, and I agree to be bound
by the terms of the Plan and this Agreement.  I hereby further agree that all
the decisions and determinations of the Committee shall be final and binding.

 

 

Grantee:

 

 

 

Name:  [name]

Date: 

 

 

 

(Signature Page to Stock Option Award Agreement)

 

--------------------------------------------------------------------------------